Name: Commission Regulation (EEC) No 3519/89 of 24 November 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/12 Official Journal of the European Communities 25. 11 . 89 COMMISSION REGULATION (EEC) No 3519/89 of 24 November 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 3191 /89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7.1980, p . 1 . 0 OJ No L J 10, 29 . 4. 1988, p. 36. (3) OJ No L 355, 23 . 12. 1988, p. 19 . h) OJ No L 309, 26. 10 . 1989, p . 11 . 25. 11 . 89 Official Journal of the European Communities No. L 344/13 ANNEX to the Commission Regulation of 24 November 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 49 from 4 to 10 December 1989 Week No 50 from 11 to 17 December 1989 Week No 51 from 18 to 24 December 1989 Week No 52 from 25 to 31 December 1989 0104 10 90 (') 98,742 102,747 106,746 109,811 0104 20 90 (') 98,742 102,747 106,746 109,811 0204 10 00 (2) 210,090 218,610 227,120 233,640 0204 21 00 (2) 210,090 218,610 227,120 233,640 0204 22 10 (2) 147,063 153,027 158,984 163,548 0204 22 30 0 231,099 240,471 249,832 257,004 0204 22 50 (2) 273,117 284,193 295,256 303,732 0204 22 90 (2) 273,117 284,193 295,256 303,732 0204 23 00 (2) 382,364 397,870 413,358 425,225 0204 50 11 (2) 210,090 218,610 227,120 233,640 0204 50 13 0 147,063 153,027 158,984 163,548 0204 50 15 (2) 231,099 . 240,471 249,832 257,004 0204 50 19 (2) 273,117 284,193 295,256 303,732 0204 50 31 0 273,117 284,193 295,256 303,732 0204 50 39 (2) 382,364 397,870 413,358 425,225 0210 90 11 (3) 273,117 284,193 295,256 303,732 0210 90 19 0 382,364 397,870 413,358 425,225 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.